DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The amendment to the claims on 9/25/2020 is being acknowledged.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statements (IDS)’s submitted on 6/15/2021 and 9/10/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-12, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al. (U.S. Publication No. 2019/0226855 A1) hereinafter Fu.

Regarding claim 1, Fu discloses a method for building a route time consumption estimation model, wherein the method comprises:
obtaining training data from user trajectory data [see Paragraph 0045 - discusses obtaining transportation training data], the training data comprising: 
a route through which a user passes [see Paragraph 0045 - discusses the transportation training data comprises: a route], time information when the user passes through the route [see Paragraphs 0047-0048 - discusses global/local features are obtained from the transportation training data, the features being a timestamp, day of week, a duration of a red/green light for a road segment, real time information for traffic], and actual time consumption information for the user to pass through the route [see Paragraph 0045 - discusses the transportation training data comprises: real historical trip time]; 
obtaining the route time consumption estimation model by using the training data [see Figure 3A below - depicts an estimation of trip time 307 that is obtained by using the transportation training data (301) through network(s) 302/304/306, and updating weights 309 in the model 305 for estimation trip time],

    PNG
    media_image1.png
    750
    521
    media_image1.png
    Greyscale

Figure 3A of Fu

wherein the route time consumption estimation model comprises: a road condition subnetwork [see Figure 3A above – depicts a road condition subnetwork encompassing 302, 304, and 306] and an integration subnetwork [see Figure 3A above – depicts an integration subnetwork 308]; 
the road condition subnetwork estimating road condition feature representations of road segments included by the route [see Figure 3A above – depicts inputting local features into network, the network comprises subnetwork RNN 306 (multilayer perceptron network and long short-term memory network) to weigh input features (see Paragraph 0010 – discusses the RNN uses weights) and determine/estimate outputs (road conditions feature representations), and see Figure 3A below – depicts inputting global features into the DNN 304, and see Paragraph 0052 – discusses the DNN 304 uses weights for the input features to determine/estimate outputs (road conditions feature representations for a route that is made up of links (segments)] by using the time information [see Paragraph 0068 - discusses subnetwork RNN 306 obtaining local features (traffic light duration - time at a red/green light for a road segment, and real-time (instant) link traffic speed – the speed of traffic flow on each road segment in real time (instant)), and see Paragraph 0068 – discusses subnetwork DNN 304 where the global features include a timestamp and day of week] and road network feature representations of road segments included by the route [see Paragraph 0068 - discusses subnetwork RNN 306 obtaining local features of individual links (road segments) with features (link (road segment) width, link (road segment) road classification, link (road segment) length), and see Paragraph 0068 – discusses subnetwork DNN 304 obtaining global features for the links that include weather/traffic information for the road links (segments) that make up the route – these features are weighed with the time information to determine feature representations (outputs) (neural networks determine feature representations based on input information (training data/information))]; 

    PNG
    media_image1.png
    750
    521
    media_image1.png
    Greyscale

Figure 3A of Fu

the integration subnetwork determining an estimated time consumption on the route [see Figure 3A below – depicts an integration subnetwork 308 (integrates the data from the network (302, 304, and 306) to estimate time consumption for a route 307)] according to a feature representation of the time information [see Paragraph 0068 – discusses global features of time information (day-of-week, time) that are used in estimating the trip time -see Figure 3A below – depicts the time information being input into a wide network (see Paragraph 0051 - to make a feature product with another global feature) before being input into the integration subnetwork 308], vector representations of the road segments included by the route [see Paragraph 0068 – discusses second dense features that include segment length that are used in estimating the trip time, and see Paragraph 0063 – discusses that the 306 RNN network (where the second dense features are input) has layers and each layer corresponds to a segment of a route, the layers (which are expressed as vectors) are input into the next layer, and also see Paragraph 0059 – discusses that the integration network 308 has hidden layers that are represented as vector values based on inputs into the integration network 308 – inputs being local features from the RNN 306, which include segments] and road condition feature representations of the road segments included by the route [see Figure 3A below – depicts inputting local/global features (as described above with respect to “the road condition subnetwork estimating road condition feature representations of road segments included by the route” limitation above) into network, the network comprises subnetwork RNN 306/DNN 304, and then the outputs are input into the integration network 308]; 

    PNG
    media_image1.png
    750
    521
    media_image1.png
    Greyscale

Figure 3A of Fu

a training target of the route time consumption estimation model being to minimize a difference between the estimated time consumption and an actual time consumption on the route [see Paragraph 0068 – discusses updating weights of the network(s) (309) to minimize a difference between the estimated historical trip time and the real historical trip time].

Regarding claim 2, Fu discloses the invention with respect to claim 1. Fu further discloses wherein the route time consumption estimation model further comprises: see Paragraph 0063 – discusses a recurrent neural network 306]; see Paragraph 0063 – discusses the recurrent neural network 306 (where the second dense features are input) has layers and each layer corresponds to a segment of a route, the layers (which are expressed as vectors) are input into the next layers].

Regarding claim 3, Fu discloses the invention with respect to claim 2. Fu further discloses: wherein the obtaining the vector representations of the road segments included by the route comprises:
obtaining the road segments included by the route and contexts of the road segments [see Figure 3A below - depicts RNN 306 obtaining local features (second dense features and nominal features) of the road segments, and see Paragraph 0049 - discusses local features being a link length (segment length), a link ID (segment ID)]; 
performing encoding with respect to each road segment and the context of the road segment by using a neural network to obtain the vector representation of the road segment [see Figure 3A below - depicts the recurrent neural network 306 that receives the local features, see Paragraph 0054 - discusses obtaining first results (using local features) correspondingly associated with the road segments by using a multilayer perceptron network and feeding the first results into a long short-term memory network, the long short term memory obtains a hidden state (hidden state is an encoding of the information input), and see Figure 3C below – depicts the hidden states of the recurrent neural network 306].

    PNG
    media_image1.png
    750
    521
    media_image1.png
    Greyscale

Figure 3A of Fu

Regarding claim 7, Fu discloses the invention with respect to claim 1. Fu further discloses: wherein the determining the estimated time consumption on the route comprises: 
the integration subnetwork integrating according to the feature representation of time information, vector representations of road segments included by the route and road condition feature representations of road segments included by the route [see Figure 3A above – depicts an integration subnetwork 308 (integrates the data from the subnetwork (302, 304, 306) to estimate time consumption for a route 307)], and then respectively obtaining estimated time consumptions on the road segments through mapping of a fully-connected layer [see Figure 3B below – depicts a multilayer perceptron network 308 and the mapping of a fully connected layer for the multilayer perceptron network 308, real historical trip time (for a route) and a route are obtained 301, from the historical trip time are local features (links/road segments for the route), multilayer perceptron network 308 integrates (see Figure 3B below – depicts the input nodes (X1-X4) - road segment durations from the RNN 306 (local features) and the weather/traffic (global features)) from DNN 304, the weather/traffic information is weighted with the road segment (W1, A1) to determine road segment durations (estimation of time consumptions on road segments)]; 

    PNG
    media_image2.png
    345
    446
    media_image2.png
    Greyscale

Figure 3B of Fu

obtaining the estimated time consumption on the route according to the estimated time consumptions on the road segments [see Figure 3B above – depicts all the data (including road segments considering weather/traffic information) is integrated at the output layer to estimate time consumption for the route].

Regarding claim 8, Fu discloses the invention with respect to claim 7. Fu further discloses:  wherein the minimizing a difference between the estimated time consumption and an actual time consumption on the route comprises: determining a loss function according to the difference between the estimated time consumption on the route and the actual time consumption on the route [see Paragraph 0056 – discusses using a loss function], and performing feed-forward according to the loss function to update parameters of the route time consumption estimation model [see Paragraph 0056 – discusses an error (determined by loss function) is then propagated back through the machine learning model to update weights (parameters)].

Regarding claim 9, Fu discloses a method for estimating a route time consumption, wherein the method comprises: 
obtaining a route [see Paragraph 0045 - discusses the transportation training data comprises: a route] to be estimated and time information for estimation [see Paragraphs 0047-0049 - discusses global features are obtained from the transportation training data, the features being a timestamp, day-of-week, and local features being traffic light duration for a road segment, and see Paragraph 0045 - discusses the transportation training data comprises: real historical trip time]; 
inputting the route and the time information into a route time consumption estimation model [see Figure 3A below – depicts inputting 301 into a model 305] to obtain an estimated time consumption on the route output by the route time consumption estimation model [see Figure 3A below – depicts estimating time consumption on a route 307]; 
wherein the route time consumption estimation model is pre-built by the method according to claim 1 [see Figure 3A below – depicts a pre-built route time estimation model 305 using neural networks, the weights 309 are then updated to minimize a difference between estimated and actual].

    PNG
    media_image1.png
    750
    521
    media_image1.png
    Greyscale

Figure 3A of Fu

Claims 10-12, and 16-20 are directed at substantially the same subject matter and are analogous to claims 1-3, 7-9, and are therefore rejected under 102(a)(1) applying Fu.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Lin et al. (A Spatial-Temporal Hybrid Model for Short-Term Traffic Prediction (2018)) hereinafter Lin.

Regarding claim 4, Fu discloses the invention with respect to claim 1. 
However, Fu fails to disclose:
obtaining road condition features of the road segment at time points in a preset historical time length before the time information; 
concatenating road network features of the road segment, the road condition features at time points in the preset historical time length before the time information and features of the time points in the historical time length, to obtain a spatiotemporal tensor corresponding to the road segment; 
mapping the spatiotemporal tensor using an attention mechanism to obtain the road condition feature representation for estimating the road segment.

Lin discloses wherein the estimating the road condition feature representations of the road segments comprises: 
obtaining road condition features of a road segment and its context at time points in a preset historical time length before time information [see 4.1 - discusses road condition features along with context from preset time length before time information are obtained];
concatenating road network features of the road segment and its context, the road condition features at time points in the preset historical time length before the time information and features of the time points in the historical time length, to respectively obtain a spatiotemporal tensor corresponding to the road segment [see Figure 2 and problem description - depicts the selected area is divided into 10 road segments. The average traffic speed within a time frame can be applied to evaluate the traffic condition of the road segment [20]. A time frame means a period of time. GPS probe data collected from floating cars contains a time stamp, current GPS position, instantaneous speed, etc., Therefore, this paper calculates average traffic speed with GPS probe data. in a time frame , if the GPS positions of the vehicles are on the road segment, and their corresponding instant speeds are, then the average speed. If an area has road segments, then the traffic condition of the road network in time frame is represented as a vector. At the same time, the historical data of each road segment corresponds to a time series, the which corresponds to the road segment , where indicates the number of time frames in historical data. So, the traffic data of an area with road segments over time frames is described as a spatial-temporal matrix];
mapping the spatiotemporal tensor using an attention mechanism to obtain the road condition feature representation for estimating the road segment [see Figure 2 and problem description - a spatiotemporal matrix is determined for estimating features of a road segment by linking features at various time points].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fu to include the estimating the road condition feature representations of the road segments comprising: obtaining road condition features of a road segment and its context at time points in a preset historical time length before time information; concatenating road network features of the road segment and its context, the road condition features at time points in the preset historical time length before the time information and features of the time points in the historical time length, to respectively obtain a spatiotemporal tensor corresponding to the road segment; mapping the spatiotemporal tensor using an attention mechanism to obtain the road condition feature representation for estimating the road segment as taught by Lin in order to effectively provide traffic conditions that occur through past historic feature data when determining routes and time for the routes [see Lin, Problem description “The aim of traffic prediction is to evaluate the future traffic condition so that we can provide valuable information to the traffic managers and participants].

Regarding claim 5, Fu and Lin disclose the invention with respect to claim 4. Lin further discloses:
obtaining, from road condition diagrams at time points in the preset historical time length before the time information, road condition sub-diagrams corresponding to the road segment and its context [see Figure 7 and section 4.1 – discusses that “The traffic dataset is the GPS probe data which is collected from more than 14,000 taxis traveling in the Chengdu from August 3, 2014, to August 30, 2034. The GPS device on each taxi is sampling every 20 to 30 seconds from 6:00 a.m. to 24:00 p.m.; every record includes the taxi identification (taxi 1D}, current time (time stamps), and current location (latitude, longitude} [231]. The area in experiment Is located in the Qingyang District of Chengdu, China (Figure 3}. in this paper, the road map is obtained from the OpenStreetMap, which is a free, open source, and editable map service. Then, we use the operation mentioned in the second section to divide the road network into segments.”]; 
encoding the road condition sub-diagrams to obtain road condition features of the road segment at the time points in the preset historical time length before the time information [see Figure 11a-b and section 4.5 - depicts that the traffic patterns of road segment A on weekdays is very different from weekends. The performance of prediction on weekdays is obviously better than weekends. The reason is that the traffic flow conditions are more complex on weekends. There is no big difference between the traffic patterns of read segment B on weekdays and the weekends as Figure 11b depicts. By carefully observing Figure 11, we speculate that the model performance on rush hour is better than the non-rush hour from the results. in order to verify this conjecture, we divide the prediction results of each day into hours and take the average error per hour. The error distribution per hour is shown in Figure 12].

Claims 13-14 are directed at substantially the same subject matter and are analogous to claims 4-5, and are therefore rejected applying Fu in view of Lin.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Lin further in view of Song et al. (Vision-based vehicle detection and counting system using deep learning in highway scenes) hereinafter Song.

Regarding claim 6, Fu and Lin disclose the invention with respect to claim 4. However, the combination of Fu and Lin fails to disclose: performing random masking on partial road condition features at time points in the preset historical time length.

Song discloses performing random masking on partial road condition features at time points in the preset historical time length [see Figures 6-9].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fu in view of Lin to include random masking on partial road condition features at time points in the preset historical time length as taught by Song in order to efficiently identify road characteristics [Song, see Abstract “to address this issue, this paper proposes a vision-based vehicle detection and counting system”].

Claim 15 are directed at substantially the same subject matter and are analogous to claim 6, and are therefore rejected applying Fu in view of Lin further in view of Song.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665